DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This action is in response to the application filed on 01/26/2019. Claims 1-13 are pending and examined below. 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-7, 9, and 11-3 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US 2003/0151239 A1 (“Murphy”).

Regarding claim 1, Murphy teaches an emergency detection unit; an inflator activation unit configured to activate an inflator of an airbag device based on an emergency detection signal of the emergency detection unit; an environmental load detection unit configured to detect an environmental (see at least [0010]). 

Regarding claim 2, Murphy further teaches the environmental load includes at least one of temperature, humidity, vehicle traveling distance, vehicle vibration, elapse time from vehicle manufacturing, and a vehicle presence area (see at least [0010]).

Regarding claim 3, Murphy further teaches the environmental load includes temperature and humidity (see at least [0010]).

Regarding claim 4, Murphy further teaches the detection unit of at least one of temperature and humidity includes a sensor provided in a vehicle or a reception unit configured to receive temperature data or humidity data transmitted from a communication unit (see at least [0008]).

Regarding claim 6, Murphy further teaches  the countermeasure activation unit includes a communication unit configured to communicate the alert (see at least [0010]).

Regarding claim 7, Murphy further teaches the countermeasure activation unit is configured to: issue an alert when the environmental load integrated value reaches a first predetermined value; and disable the inflator activation unit or disable the inflator activation unit and issue an alert when the environmental load integrated value reaches a second predetermined value (see at least [0010]).

Regarding claim 9, Murphy further teaches the countermeasure activation unit is configured to issue the alert and disable the inflator activation unit when the environmental load integrated value reaches a predetermined value (see at least [0010]-[0011]).

Regarding claim 11, Murphy further teaches  the environmental load detection unit, the integration unit, and the countermeasure activation unit are assembled into an existing emergency detection unit and an existing inflator activation unit (see at least [0010]-[0011]).

Regarding claim 12, Murphy further teaches  integrating an environmental load of the airbag device; and when an environmental load integrated value reaches a predetermined value, performing at least one of issuing an alert and disabling the inflator even if a vehicle emergency is detected (see at least [0010]-[0011]).

Regarding claim 13, Murphy further teaches an emergency detection unit; an inflator activation unit configured to activate an inflator of an airbag device based on an emergency detection signal of the emergency detection unit; an environmental load detection unit configured to detect an environmental load of the airbag device; a communication unit configured to transmit the environmental load detected by the environmental load detection unit to a management center and to receive alert information from the management center when an environmental load integrated value reaches a predetermined value; and a countermeasure activation unit configured to perform at least one of issuing an alert and disabling the inflator activation unit upon receiving the alert information (see at least [0010]-[0011]).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over US 2003/0151239 A1 (“Murphy”) in view of US 2007/0132213 A1 (“Suzuki”).

Regarding claim 5, Murphy is not explicit on a load index storage unit configured to store a load index set corresponding to temperature and humidity, wherein the integration unit is configured to read the load index from the load index storage unit based on measured values of temperature and humidity at predetermined time intervals and integrate the load index to obtain the environmental load integrated value, however,
	Suzuki discloses an occupant protection apparatus where a load index storage unit configured to store a load index set corresponding to temperature and humidity, wherein the integration unit is configured to read the load index from the load index storage unit based on measured values of temperature and humidity at predetermined time intervals and integrate the load index to obtain the environmental load integrated value (see at least [084]-[0085]).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Suzuki with the system disclosed by Murphy in order to it is desirable to select the magnitude of the accommodation space in the seat portion 12, and the shape (with or without the fold) at a time of arranging the airbag 40, in correspondence to the required inflating performance or the like (Suzuki, [0104]).


Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US 2003/0151239 A1 (“Murphy”) in view of US 5,711,547 (“Barnes”).

Regarding claim 8, Murphy is not explicit on the alert issued when the environmental load integrated value reaches the second predetermined value includes an alert prompting replacement of the inflator and an alert indicating that the airbag device is disabled, however,
	Barnes discloses infant and child safety seating for motor vehicles where the alert issued when the environmental load integrated value reaches the second predetermined value includes an alert prompting replacement of the inflator and an alert indicating that the airbag device is disabled (see at least Col. 13 line 1 – Col. 14 line 6).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Barnes with the system disclosed by Murphy in order to provide an infant and child safety seating for motor vehicles and, more particularly, to such seating which is equipped with an alarm and/or air bag system for delivering a notification signal that the seat is properly installed and further, that the air bag is functional (Barnes, Col. 1 lines 14-21).

Regarding claim 10, Murphy is not explicit on the alert includes an alert prompting replacement of the inflator and an alert indicating that the airbag device is disabled, however,
	Barnes discloses the alert includes an alert prompting replacement of the inflator and an alert indicating that the airbag device is disabled (see at least Col. 13 line 1 – Col. 14 line 6).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Barnes with the system disclosed by Murphy in order to provide an infant and child safety seating for motor vehicles and, more particularly, to such seating which is equipped with an alarm and/or air bag system for delivering a notification signal that the seat is properly installed and further, that the air bag is functional (Barnes, Col. 1 lines 14-21).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHEW FRANKLIN GORDON whose telephone number is (408)918-7612.  The examiner can normally be reached on Monday - Friday, 7:00 - 5:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272 - 7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATHEW FRANKLIN GORDON/Examiner, Art Unit 3665